Case 19-40699-Ikg Doc 92 - Filed 01/31/20 Page 1 of 61

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

BOROWIAK IGA FOODLINER, INC., Chapter 11

)
Debtor. ) CASE NO. 19-40699
)

FIRST INTERIM FEE APPLICATION

NOW COMES Douglas A. Antonik, Antonik Law Offices, attorney for the
Debior, and in support of this First Interim Fee Application states as follows:

1. On September 17, 2019, Debtor filed a petition herein under
Chapter 11 of the Bankruptcy Code. Antonik Law Offices was approved as
counsel for the Debtor on October 21, 2019.

2. The Antonik Law Offices requests approval of attorney's fees and
costs advanced as itemized in Exhibit “A” which represents the pre-petition
period from January 22, 2019, through September 17, 2019 and Exhibit “B”
which represents the post-petition period from September 17, 2019 to January
27, 2020. The detailed billing also includes a chronological description as well as

by project description.

 

 

 

 

 

 

Exhibit A:
Category Time
A. Bankruptcy petition schedules, SOFA 40.1
B. DIP duties, reports and documents 5.4
C. Secured creditors, cash collateral and
leases 4,9
D. Operations, general
representation/pleadings 12.8
E. Plan/Disclosure Statement issues 0

 

 

 

 

 

T. Travel 0
NC 2

 
| Case 19-40699-lkg Doc 92 Filed 01/31/20 Page 2 of 61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B:

Category Time
A. Bankruptcy petition schedules, SOFA

1.2
B. DIP duties, reports and documents 5.7
CG. Secured creditors, cash collateral and
leases 114.5
D. Operations, general
representation/pleadings 10.1
E. Plan/Disclosure Statement issues 3.6
T. Travel 2
NC

3. The attorneys’ fees incurred during the time period for this Application

were necessary and reasonable as the following events, which occurred during
the period of this First Interim Fee Application:

A. Prepare Bankruptcy filing for an anticipated filing in April,

 

2019.

B. Updated schedules and documents for September, 2019
filing.

C. Represented the Debtor in general Chapter 11 matters.

D. Counseled with the Debtor regarding operations.

E. Counseled with the Debtor regarding DIP duties.

F. Represented the Debtor in all court proceedings.

G. Prepared and filed motions.

H. Counseled with the Debtor regarding cash collateral.

 
“Case 19-40699-Ikg Doc 92 Filed 01/31/20 Page 3 of 61

 

Counseled with the Debtor and secured creditors on cash

collateral use and orders.

J.

Counseled with the Debtor regarding monthly operating

reports, assisted in correcting.

K.

rr

oO ze

Counseled with the Debtor regarding vendors.
Counseled with the Debtor regarding sale of stores.
Counseled with the Debtor regarding store leases.
Prepared motion to reject leases.

Discussed possible plan provisions and creditor treatment.

The attorney's hourly rate is as follows: Douglas A. Antonik, at $300.00

and paralegals at $95.00. The breakdown of fees is attached as Exhibit C which

represent pre-petition and Exhibit D which represenis post-petition.

Exhibit C — Pre-Petition

 

 

 

 

 

 

 

 

Hourly
Working Lawyer Hours Rate Total
Douglas A. Antonik [43.5 $300.00 | $13,050.00
Paralegal 19.7 $95.00 $1 871.50

 

 

Exhibit D — Post-petition

 

 

 

 

 

Hourly
Working Lawyer Hours Rate Total
Douglas A. Antonik | 78.7 $300.00 | $23,610.00
Paralegal 1.0 $95.00 | $95.00
NC

 

 

 

 

 
Case 19-40699-lkg Doc92 Filed 01/31/20 Page 4 of 61

 

5. That these rates are reasonable and customary for similar services
in Chapter 11 proceedings. |

6. Antonik Law Offices seeks approval of attorney fees in the amount
of $38,626.50 and reimbursement of expenses of $2,975.66 for a total. amount of
attorney fees and expenses in the amount of $41,602.16. Debtor paid a pre-
petition retainer of $37,000.00 of which the filing fee of $1,717.00 was paid as
well as the pre-petition charges.

7. The Antonik Law Offices request an order authorizing the Debtor to
pay $41,602.16 for expenses and services rendered, less'the retainer of
$37,000.00 leaving a balance to be paid by the Debtor of $4,602.16.

BOROWIAK IGA FOODLINER, INC.,
Debtor

By  /s/ Douglas A. Antonik
DOUGLAS A. ANTONIK
Registration #06190629

 

 
Case 19-40699-Ikg Doc 92 Filed 01/31/20 Page 5 of 61

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

BOROWIAK IGA FOODLINER, INC., Chapter 11

Debtor.

)
)
) CASE NO. 19-40699
) .

SUMMARY OF EXHIBITS

The following Exhibits pertains to the First Interim Fee Application filed by

the Debtor.

A. Antonik Law Offices itemized statements from January 22, 2019
through September 17, 2019

B. Antonik Law Offices itemized statements from September 17,
2019 through January 27, 2020

BOROWIAK IGA FOODLINER, INC.,
Debtor

By  /s/ Douglas A. Antonik
DOUGLAS A. ANTONIK
Registration #06190629

ANTONIK LAW OFFICES
3405 Broadway

PO Box 594

Mt. Vernon, IL 62864
Phone: (618) 244-5739
Fax: (618) 244-9633
antoniklaw@charier.net

 
Case 19-40699-Ikg Doc92. Filed 01/31/20 Page 6 of 61

 

 

 

 

Antonik Law Offices
PO Box 594 .
3405 Broadway
Mt. Vernon, IL 62864
Ph:618-244-5739 Fax:618-244-9633

Borowtak IGA . January 28, 2020
File #: | Borowiakprel
Attention: - inv #: Sample

RE: pre-chapter 11

DATE DESCRIPTION HOURS AMOUNT LAWYER
Jan-22-19 Emails from client with information for 0.20 60.00 DAA
bankmiptcy schedules
Jan-24-19 Emails client regarding input session for 0.10 30.00 DAA
schedules
Jan-25-19 Conference with paralegal regarding direction 0.10 30.00 DAA
on schedules
Prepare Bankruptcy Schedules 0.50 47,50 PA
Jan-28-19 Conference with client partial input schedules 1.90 570.00 DAA
Emails from chent with tax returns, other 0.30 90.00 DAA
documents, state court lawsuit
Prepare Bankruptcy Schedules 0.60 180.00 DAA
Jan-29-19 Emails from client with information for 0.30 90.00 DAA
schedules
Jan-30-19 Work on organization of schedules by store 0.50 150.00 DAA
Feb-06-19 Prepare Bankruptcy Schedules with paralegal 0.50 150.00 DAA

Feb-07-19 | Prepare Bankruptcy Schedules 1.10 104.50 PA

 

 

 
 

 

Doc92 Fi led 01/31/20 Pa e7of6
Invoice #: Sampl erase 19-40699- Kp ade 0G, Ag u January 28, 2020 .
- Feb-12-19 Emails client questions on filing procedures 0:20 60.00 DAA

and bank accounts

Feb-13-19 Emails client regarding vendors 0.20 60.00 DAA

Feb-21-19 . Work on preperation of items for filing chapter 0.40 = 120.00 / DAA
11

Mar-01-19 Email client regarding preparation for filing 0.10 30.00 ‘DAA

Mar-04-19 Conference with paralegals regarding 0.10 30.00 DAA
organizing first day motions
Telephone client regarding addresses of staff 0.20 60.00 DAA
members

Mar-05-19 Emails with employee addresses for schedules 0.20 60.00 DAA
Prepare Bankruptcy Schedules 2.00 190.00 PA

Mar-06-19 Conference with client schedule input 3.00 900.00 DAA
Prepare Bankruptcy Schedules 0.50 150.00 DAA

Mar-07-19 Prepare Bankruptcy Schedules . 2.00 190.00 PA

Mar-11-19 Emails from client with information for the 0.90 270.00 DAA
schedules, review and conference with
paralegal regarding answers.

Mar-12-19 Email from client with vendor debt, review - 0.40 120.00 DAA
and conference paralegal regarding
incorporating into schedules
Revise bankruptcy schedules 0.50 150.00 DAA
Telephone client regarding bank accounts and 0.20 60.00 DAA
sweeps
Prepare Bankruptcy Schedules — 2.00 190.00 PA

Mar- 13-19 Draft Motion use cash collateral, payment 1.30 390.00 | DAA

employees rough

Work on schedules and more emails between — - 0.80 240.00 DAA
client with additional documents

 
Invoice #:

Mar-14-19 _

May-13-19

May-14-19

May-16-19

~ May-20-19

May-28-19

Jun-03-19

Jun-20-19

Jun-21-19

Jun-24-19

- Jun-26-19

Sample

Case 19-40699- IkKOp R592 Filed 01/31/20 Page 8 of G1 a

 

Emails from client with more information for

schedules

Emails with inventory description
Prepare Bankruptcy Schedules
Emails regarding case settlement

Conference with client discuss selling stores
and buyers, procedures

Review Tru Value supply contact

Telephone conference with attorney Vaughn
CNB bank setoff

Telephone conference with client bank seisure
Emails client regarding operations issues
Telephone client regarding bank discussions

Emails client regarding bank responses to set
off

Emails client regarding closing two stores

Review bandy Pharmacy lease and email client
with answer on termination

Conference with client operations

Email from client with Troyer Food attorney
information

Email client regarding Troyer Foods settlement
discussions

Telephone attorney Jordan Troyer Foods
regarding security

Review troyer Food requests

Research law concerning administrative claim
for purchases

0.20

0.20

1.70

0.20

1.50

0.50

0.50

0.40

0.20

0.20

0.20

0.20

0.40

1,00

0.10

0.20

0,50.

0.20

0.50

uary 28, 2020
60.00 DAA
60.00 DAA

161.50 PA
60.00 DAA
450.00 DAA
150.00 DAA
150.00 DAA
120.00 DAA
60.00 DAA
60.00 DAA
60.00 DAA
60.00 DAA
120.00 DAA
300.00 DAA
30.00 DAA
60.00 DAA
150.00 DAA
60.00 DAA
DAA

150.00

 
Case 19-40699-Ikg,, Doc,92 Filed 01/31/20 . Page 9 of 4
€ age 4

duary 28, 2020 —

 

 

Invoice #: Samp!
Jun-28-19 Emails client regarding leases
_ Jul-02-19 Emails attorney Nate at Troyer Foods,

telephone Nate regarding workout

Jul-12-19 Email client regarding Troyer Foods

Jul-16-19 ‘Telephone attorney Nat Troyer Foods

Jul-17-19 Telephone attorney Jordan Troyer Foods
settlement discussions

Jul-22-19 Email client regarding bonus for ‘Troyer Foods
Email Nat from Troyer Foods regarding rebate

Jul-24-19 Telephone attorney Nat Troyer regarding
judgment ;

Jul-31-19 Email client regarding Troyer proposal

Aug-07-19 Emails regarding creditors filing suit,
demands, 3 emails review same

Aug-08-19 Work on compilation of items and schedule
drafts, email client same
Emails client regarding chapter 11 filing
‘Telephone client regarding filing and game
plan , items to complete

Aug-12-19 Prepare Bankruptcy Schedules

Aug-13-19 Telephone conference with client and
accountant pre-filing items to achieve

Aug-14-19 Emails client with financial statements and
information for schedules

Aug-15-19 Work on Ist day motions

Email accountant regarding engagement letter

Telephone attorney Skaggs regarding filing
chapter 11

0.20
0.20
0.10

0.10

0.40

0.10
0.10

0.30

0.20

0.30

0.50

0.10

0.30

0.30

0.40

0.30

0.70

0.20

0.10

60.00

60.00

30.00
30.00

120.00

30.00
30.00

90.00

60.00

90.00
150.00

30.00

90.00

28.50

120.00
90.00

210.00

60.00

30.00 ©

DAA

DAA

DAA

DAA

DAA

DAA

DAA

DAA

DAA

DAA

DAA

DAA

DAA

PA

DAA .

DAA

DAA

DAA

DAA

 
Case 19-40699-Ikg, Doc.92 Filed 01/31/20 Page 10 of,61
€ age 3 oo

Invoice #: Sampl January 28, 2020

 

 

Prepare Bankruptcy Schedules 0.20 - 19.00 PA

 

 

Aug-20-19 Prepare Bankruptcy Schedules 0.40 120.00 DAA
Telephone client regarding questions on time 0.20 60.00 DAA
of filing creditor demands
Email to Deana Smith regarding mileage on 0.10 9.50 PA
vehicles
Prepare Bankruptcy Schedules 1.20 114.00 PA

Aug-21-19 Review mileage log for vehicle listings 0.10 30.00 DAA
Email to Deana Smith regarding vehicles 0.20 19.00 PA
Prepare Bankruptcy Schedules 0.40 38.00 PA

Aug-22-19 Prepare Bankruptcy Schedules — 2.00 190.00 PA

Aug-26-19 Emails client regarding new lawsuit and taxes, 0.20 60.00 DAA
respond twice
Prepare Bankruptcy Schedules 0.40 38.00 PA

Sep-03-19 Work on checklist of first day motions, email 0.20 60.00 DAA.
payroll rough for client
Emails from client (5 emails) with additional 0.40 120.00 DAA

information for schedules

Email accountant engagement letter to and 0.20 60.00 DAA
budget for cash collateral, email client
regarding same

Revise bankruptcy schedules 0.70 . = 210.00 DAA
Telephone client regarding pre-filing items to 0.40 120.00 DAA
resolve, obtain

Email to client with copy of bankruptcy 0.20 19.00 PA
schedule drafts

Prepare Bankruptcy Schedules 0.30 28.50 PA

Sep-04-19 Prepare Bankruptcy Schedules 0.20 19.00 PA

 
Case 19-40699-Ikgp,Rocg2 Filed 01/31/20 | Page 11 016) ary 28, 2020

 

closed stores

19,00

Invoice #: Sample

Sep-05-19 Conference with client review revise schedule 3.20 960.00 DAA
drafts and discuss operations
Conference with paralegal regarding revisions - 0.30 90.00 DAA
to scgedules an organizing documets

Sep-06-19 Prepare Bankruptcy Schedules 0.40 38.00 PA

Sep-09-19 Review supervalu supply agreement and 0.50 150.00 DAA
settlement agreement
Email from accountant Franklin with 0.20 60.00 DAA
engagement letter detailing services provided
Email from client with P&L updated numbers 0.40 120.00 DAA
fro schedules, review P&L

Sep-11-19 Conference with client bookkeeper Deanna 1.00 300.06 DAA
regarding schedules and monthly reports
Conference with client revise schedules and 2.00 600.00 DAA
discuss operations
Emails from client additional information for 0.10 30.00 DAA
schedules
Email from Reed regarding Trevor's personal 0.10 30.00 DAA
debis, leases in corporate chapter 1]
Revise bankruptcy schedules 0.50 150.00 DAA
Prepare Bankruptcy Schedules 1.00 95.00" PA

Sep-13-19 Work on schedules with paralegal 0.50 150.00 DAA
Work on application to hire accountant 0.50 150.00 DAA
Email from deanna (book keeper) with 0.40 120.00 DAA
additional information for schedules,
spreadsheets
Email from client with budget, review budget 0.50 150.00 DAA
Telephone client regarding filing date ‘0.10 30.00 DAA
Email to Deana Smith regarding addresses of 0.20 - PA

 

 

 
Case 19-40699-lkg Doc92 Filed 01/31/20 Page 12 of 61
January 28, 2020

 

Invoice #: Sample oe Page 7
Prepare Bankruptcy Schedules 1.30 123.50 PA
Sep-16-19 — Conference with client revise and sign 2.00 600.00 DAA
schedules
Telephone client regarding pre-filing items to 0.40 — 120.00 DAA
take care of
Telephone client regarding updating payroll 0.20 60.00 DAA
and bank balances
Prepare Bankruptcy Schedules 0.50 47.50 PA
Sep-17-19 Review revised schedules, further changes 0.40 120.00 DAA
Work on motions payment employees, cash 1.00 300.00 DAA
collateral
Emails and telephone clients Trevor Deanna 0.30 90.00 ‘DAA
update on bank balances and other changes
Telephone client regarding final schedules 0.20 60.00 DAA’
authorize filing
Telephone attorney Pitts Supervalu regarding 0.50 150.00 DAA
filing and cash collateral
Telephone from attorney Kraft, Troyer Foods, 0.10 30.00 DAA
advised filing chapter 11
Email to client with copy of bankruptcy 0.20 19.00 PA
schedule drafts
Prepare Bankruptcy Schedules 1.30 123.50 PA
Totals 63.20 $14,921.50
DISBURSEMENTS
Sep-17-19 United States Bankruptcy Court - filing fee — 1,717.00
Totals $1,717.00
Total Fee & Disbursements $16,638.50

 
Borowiak

Attention:

RE:

DATE

Jan-22-19
Jan-24-19

Jan-25-19

Jan-28-19

Jan-29-19

Feb-06-19
Feb-07-19

Mar-05-19

Mar-06-19

Case 19-40699-lkg Doc92 Filed 01/31/20 Page 13 of 61

 

Antonik Law Offices
PO Box 594
3405 Broadway
Mt. Vernon, IL 62864

Ph:618-244-5739

Petition, schuedules, SOFA ~

DESCRIPTION

Emails from client with information for
bankruptcy schedules

Emails client regarding input session for
schedules

Conference with paralegal regarding direction
on schedules

Prepare Bankruptcy Schedules
Conference with client partial input schedules’
Prepare Bankruptcy Schedules

Emails from client with information for
schedules

Prepare Bankruptcy Schedules with paralegal
Prepare Bankruptcy Schedules

Emails with employee addresses for schedules
Prepare Bankruptcy Schedules

Conference with client schedule input

Fax:618-244-9633

0.20

0.10

0.10

0.50

1.90

0.60

0.30

0.50

1.10

0.20
2.00

3.00

January 30, 2020

File #:
Inv 2:

HOURS AMOUNT

60.00

30.00

30.00

47.50

370.00

180.00

90.00

150.00

104.50

60.00

190.00

900.00

Borowiak1
Sample

LAWYER

DAA

DAA

DAA

PA
DAA
DAA

DAA

DAA
PA
DAA
PA

DAA

 

 

 
Case 19-40699-lkg Doc92 Filed 01/31/20 Page 14 of 61

 

Invoice #: Sample . Page 2 January 30, 2020
Prepare Bankruptcy Schedules 0.50 . 150.00 DAA
Mar-07-19 Prepare Bankruptcy Schedules 2.00 190.00: PA
.Mar-11-19 Emails from client with information for the 0.90 270.00 DAA
schedules, review and conference with
paralegal regarding answers.
Mar-12-19 Email from client with vendor debt, review 0.40 120.00 DAA
and conference paralegal regarding
incorporating into schedules
Revise bankruptcy schedules 0.50 150.00 DAA
Prepare Bankruptcy Schedules - 2.00 190.00 PA
Mar-13-19 Emails from client with more information for 0.20 60.00 DAA
schedules
Prepare Bankruptcy Schedules 1.70 161.50 PA
Aug-12-19 Prepare Bankruptcy Schedules 0.30 28.50 PA
Aug-15-19 Prepare Bankruptcy Schedules 0.20 19.00 PA
Aug-20-19 Prepare Bankruptcy s chedules 0.40 120.00 DAA
Email to Deana Smith regarding mileage on 0.10 9.50 PA
vehicles
Prepare Bankruptcy Schedules 1.20 114.00 PA
Aug-21-19 Review mileage log for vehicle listings 0.10 30.00 DAA
Email to Deana Smith regarding vehicles 0.20 19.00 PA
Prepare Bankruptcy Schedules ~ 0.40 38.00 PA
Aug-22-19 Prepare Bankruptcy Schedules 2.00 190.00 PA
Aug-26-19 Prepare Bankruptcy Schedules 0.40 38.00 PA
Sep-03-19 Emails from client (5 emails) with additional 0.40 120.00 DAA
information for schedules
Revise bankruptcy schedules 0.70 210.00 DAA

 
Invoice #:

Sep-04-19

Sep-05-19

Sep-06-19

Sep-11-19

Sep-13-19

Sep-16-19

Sep-17-19

Case 19-40699-lkg Doc 92 Filed 01/31/20

Page 15 of 61

 

scheduie drafts

discuss operations

schedules

spreadsheets

schedules

‘authorize filing.

schedule drafts

Sample Page :3 ’ January 30, 2020
Email to client with copy of bankruptcy 0.20 19.00 PA
Prepare Bankruptcy Schedules 0.30 28.50 PA
Prepare Bankruptcy Schedules 0.20 19.00 PA
Conference with client review revise schedule 3.20 960.00 DAA
drafts and discuss operations
Conference with paralegal regarding revisions 0.30 90.00 DAA
to scgedules an organizing documets
Prepare Bankruptcy Schedules 0.40 38.00 PA
Conference with client revise schedules and 2.00 600.00 DAA
Emails from client additional information for 0.10 30.00 DAA
Revise bankruptcy schedules 0.50 150.00 DAA
Prepare Bankruptcy Schedules 1.00 95.00 PA
Work on schedules with paralegal 0.56 150.00 DAA
Email from deanna (book keeper) with 0.40 120.00 DAA
additional information for schedules,

Prepare Bankruptcy Schedules 1.30 123.50 PA
Conference with client revise and sign 2.00 600.00 DAA
Prepare Bankruptcy Schedules 0.50 47.50 PA
Review revised schedules, further changes 0.40 120.00 DAA
Telephone client regarding final schedules 0.20 60.00 DAA
~ Email to client with copy of bankruptcy 0.20 19.00 — PA

 

 
 

| Case 19-40699-Ikg Doc 92 Filed 01/31/20 Page 16 of 61
Invoice #: - Sample Page 4. January 30, 2020
Prepare Bankruptcy Schedules . | 1.30: 123.50 PA
Totals 40.10 $8,032.50
Total Fee & Disbursements $8,032.50
Balance Now Due $8,032.50

 

TAX ID Number XX-XXXXXXX

 
- Case 19-40699-Ikg Doc92 Filed 01/31/20 Page 17 of 61

 

 

 

 

| Antonik Law Offices
PO Box 594
3405 Broadway
Mt. Vernon, IL 62864
Ph:618-244-5739 Fax:618-244-9633
Borowiak January 30, 2020
File #: borowiak2
Attention: Inv #: Sample
RE: DIP duties, reports documents
DATE DESCRIPTION HOURS AMOUNT LAWYER
Jan-28-19 Emails from client with tax returns, other 0.30 90.00 DAA
documents, state court lawsuit
Feb-12-19 Emails client questions on filing procedures 0.20 60.00 DAA
and bank accounts
Aug-13-19 Telephone conference with client and 0.40 120.00 DAA
accountant pre-filing items to achieve ,
Aug-14-19 Emails client with financial statements and 0.30 90.00 DAA
information for schedules
Sep-09-19 Email from accountant Franklin with 0.20 60.00 DAA
engagement letter detailing services provided
Email from client with P&I, updated numbers 0.40 120.00 DAA
fro schedules, review P&L
Sep-11-19 Conference with client bookkeeper Deanna 1.00 300.00 DAA
regarding schedules and monthly reports
Sep-13-19 Email from client with budget, review budget 0.50 150.00 DAA
Email to Deana Smith regarding addresses of 0.20 19.00 PA
closed stores
Sep-16-19 Telephone client regarding pre-filing items to 0.40 120.00 DAA

take care of

 
Case 19-40699-Ikg Doc 92 Filed 01/31/20 Page 18 of 61

 

invoice #: Sample ' Page 2 January 30, 2020
Telephone client regarding updating payroll 0.20. 60.00 ' DAA
and bank balances

Sep-17-19 Work on motions payment employees, cash 1.00 300.00 DAA
collateral
Emails and telephone clients Trevor Deanna 0.30 90.00 DAA
update on bank balances and other changes
Totals 5.40 $1,579.00
Total Fee & Disbursements $1,579.00
Balance Now Due $1,579.00

TAX ID Number

XX-XXXXXXX

 

 
Case 19-40699-Ikg Doc 92. Filed 01/31/20 Page 19 of 61

 

Antonik Law Offices
PO Box 594
3405 Broadway
Mt. Vernon, IL 62864
Ph:618-244-5739 Fax:618-244-9633
Borowiak
Attention:
RE: secured debt,cash collateral,leases
DATE DESCRIPTION HOURS
Mar-13-19 Draft Motion use cash collateral, payment 1.30
employees rough
Emails with inventory description 0.20
May-16-19 Telephone conference with attorney Vaughn 0.50
CNB bank setoff
Telephone conference with client bank seisure 0.40
Telephone client regarding bank discussions 0.20
May-20-19 Emails client regarding bank responses to set 0.20
off
Jun-26-19 Research law concerning administrative claim 0.50
for purchases
Jun-28-19 Emails client regarding leases 0.20
Aug-26-19 Emails client regarding new lawsuit and taxes, 0.20
respond twice
Sep-03-19 Email accountant engagement letter to and 0.20

budget for cash collateral, email client
regarding same

January 30, 2020

File #: borowiak3
Inv #: Sample
AMOUNT LAWYER
390.00 DAA
60.00 DAA
150.00 DAA
120.00 DAA
60.00 DAA
60.00 DAA
150.00 DAA
60.00 DAA
60.00 DAA
60.00 DAA

 
Case 19-40699-Ikg Doc92 Filed 01/31/20

Page 20 of 61

 

Invoice #: Sample Page 2 January 30, 2020 -
Sep-09-19 Review supervalu supply agreement and ~ 0.50 150.00 DAA
settlement agreement
Sep-17-19 Telephone attorney Pitts Supervalu regarding 0.50 150.00 DAA
filing and cash collateral
Totals 4.90 $1,470.00
Tota] Fee & Disbursements $1,470.00
Balance Now Due $1,470.00
TAX ID Number XX-XXXXXXX

 

 
Case 19-40699-Ikg Doc 92 Filed 01/31/20 Page 21 of 61

 

Antonik Law Offices
PO Box 594
3405 Broadway.
Mt. Vernon, IL 62864

Ph:618-244-5739

Borowiak

Attention:

RE: operations,misc pleadings general representation

DATE DESCRIPTION

Jan-30-19 Work on organization of schedules by store

Feb-13-19 Emails client regarding vendors

Feb-21-19 Work on preperation of items for filing chapter
il

Mar-01-19 Email client regarding preparation for filing

Mar-04-19 Conference with paralegals regarding
organizing first day motions
Telephone cent regarding addresses of staff
members"

Mar-12-19 Telephone client regarding bank accounts and
sweeps

Mar-13-19 Work on schedules and more emails between
client with additional documents

Mar-14-19 Emails regarding case settlement

May-13-19 Conference with client discuss selling stores
and buyers, procedures

May-14-19 Review Tru Value supply contact

Fax:618-244-9633

HOURS

0.50

0.20

0.40

0.10

0.10

0.20

0.20

0.80

0.20

1.50

0.50

January. 30, 2020

File #:
Inv #:

AMOUNT

130.00

60.00

120.00

30.00

30.00

60.00

60.00

240.00

60.00

450.00

150.00

‘borowiak4

Sample

LAWYER

DAA
DAA

DAA

DAA

DAA

DAA

DAA

DAA

DAA

DAA

DAA

 
Case 19-40699-kg | Doc 92 Filed 01/31/20

Page 22 of 61

 

Invoice #: ~ Sample Page 2 January 30, 2020
May-16-19 Emails client regarding operations issues 0.20 60.00 DAA |
May-28-19 Emails client regarding closing two stores 0.20 60.00 _ DAA
Jun-03-19 Review bandy Pharmacy lease and email chent 0.40 120.00 DAA

, with answer on termination

Jun-20-19 Conference with client operations 1.00 300.00. DAA

Jun-21-19 Email from client with Troyer Food attorney 0.10 30.00 DAA
information
Email client regarding Troyer Foods sctilement 0.20 60.00 DAA
discussions
Telephone attorney Jordan Troyer Foods © 0.50 150.00 DAA
regarding security

Jun-24-19 Review troyer Food requests 0.20 60.00 DAA

Jul-02-19 Emails attorney Nate at Troyer Foods, 0.20 60.00 DAA
telephone Nate regarding workout

Jul-12-19 Email client regarding Troyer Foods 0.10 30.00 DAA

Jul-16-19 Telephone attorney Nat Troyer Foods 0.10 30.00 DAA

Jul-17-19 Telephone attorney Jordan Troyer Foods 0.40 120.00 DAA
settlement discussions

Jul-22-19 Email client regarding bonus for Troyer Foods 0.10 30.00 DAA
Email Nat from Troyer Foods regarding rebate 0.10 30.00 DAA

Jul-24-19 Telephone attorney Nat Troyer regarding 0.30 90.00 DAA
judgment

Jul-31-19 Email client regarding Troyer proposal 0.20 60.00 DAA

Aug-07-19 Emails regarding creditors filing suit, 0.30 90.00 DAA
demands, 3 emails review same

Aug-08-19 Work on compilation of items and schedule 0.50 150.00 DAA
drafts, email client same
Emails client regarding chapter 11 filing DAA

0.10

30.00

 

 
Case 19-40699-Ikg Doc92 Filed 01/31/20 Page 23 of 61

 

 

Invoice #: Sample Page 3 January 30, 2020
Telephone client regarding filing and game 0.30 90.00 DAA
plan , items to complete

Aug-15-19 Work on 1st day motions _ . 0.70 — 210.00 DAA
Email accountant regarding engagement letter 0.20 60.00 DAA
Telephone attorney Skaggs regarding filing 0.10 30.00 DAA
chapter 11

Aug-20-19 Telephone client regarding questions on time 0.20 — 60.00 DAA
of filing creditor demands

Sep-03-19 Work on checklist of first day motions,email § 0.20 60.00 DAA
payroll rough for client
Telephone client regarding pre-filing items to 0.40 120.00 DAA
resolve, obtain

_ Sep-11-19 Email from Reed regarding Trevor's personal 0.10 30.00 DAA
debts, leases in corporate chapter 11

Sep-13-19 Work on application to hire accountant 0.50 150.00 DAA
Telephone client regarding filing date 0.10 30.00 DAA

Sep-17-19 Telephone from attorney Kraft, Troyer Foods, 0.10 30.00 DAA
advised filing chapter 11
Totals 12.80 $3,840.00
Total Fee & Disbursements $3,840.00
Balance Now Due $3,840.00

 

TAX ID Number XX-XXXXXXX

 

 
- Case 19-40699-Ikg Doc 92 Filed 01/31/20 Page 24 of 61

 

 

 

Antonik Law Offices
PO Box 594.
3405 Broadway
Mt. Vernon, IL, 62864
Ph:618-244-5739 Fax:618-244-9633 -
Borowiak IGA | : | January 30, 2020
File #: Borowiak7

Attention: . Inv #: Sample
RE: Cost advanced -
DISBURSEMENTS
Sep-17-19 United States Bankruptcy Court - filing fee 1,717.00

Totals $1,717.00

Total Fee & Disbursements $1,717.60

Balance Now Due $1,717.00

TAX ID Number XX-XXXXXXX

 
Case 19-40699-lkg Doc92 Filed 01/31/20 Page 25 of 61

  

 

 

Antonik Law Offices
PO Box 494
3405 Broadway
Mt. Vernon, Ih 62864
Ph:618-244-5739 _ Fax:618-244-9633
Borowiak IGA oe December 2; 2019
File #: Borowilakl}

Attention: oO inv #: . Sample
RE: chapter 11 billing

DATE DESCRIPTION HOURS. AMOUNT _ LAWYER

Sep-17-19 ‘Work on motion reject leasees 0.50 — 156.00 © DAA
Email from Pitts with subordination agreement 0.20 60.00 DAA
inventory CNB, review same
Emails client with filed schedules - 010 30.00 DAA
Email attomey Pitts Supervalu bankruptcy 0.10 30.00 DAA
schedules oe
Email attorney Kraft, Troyer with bankruptcy 0.16 30.00 DAA
schedules
Email attorney Reed for Trevor bankruptcy 0.10 30.00 DAA
schedules and state court

Sep-18-19 Research Buehler grocery store chapter 11 for 0.50 150.00 DAA

_ interested buyers
Revise motion io use cash collateral and pay —_- 0.78 210.00 DAA
employees, email client for review
Revise motions to payment employees, use _ 0.50 150.00 DAA
cash collateral, draft proposed orders
Draft notices hearing cash collateral and 0.40 120.00 DAA
payment employees

Email attorney Pitts supervalu 4 month budget -—«.10-S=«(30.00 DAA

 

 

 

 
Case 19-40699-lkg Doc 92 Filed 01/31/20 | Page 26 of 61

 

 

 

 

 

 

Invoice #: Sample Page 2 December.2, BOND nes
Email s Vaughn and Pitts motions cash 0.10 30.06 DAA
collateral and payment employees
Telephone Deana regarding pre-pay for 0.10 30.06 DAA
Saturday delivery . |
Telephone client regarding motion to use cash 0.20 60.00 DAA
collateral and motion to payment employees -

Telephone attorney Vaughn CNB regarding 0.30 90.00 DAA
filing forecast of future
Telephone from Court regarding hearing dates 0.10 30.00 DAA
Telephone from deana regarding new bank 0.10 30.00 DAA
account locations ,

Sep-19-19 Review list of utility providers, email cient — 0.20 60.00 DAA
regarding current providers
Emails accountant, Deana regarding =i (iti 2sti(‘é‘ési<“‘<«‘é«~= AAA

segregating pre-petition and post payables,
client regarding question on Lewis bakeries
request for a security deposit

 

Email from Megan regarding UST guidelines, 0.30 90.00 DAA
review, email clients check new banks
Telephone and emails client regarding serve 0.10 30.00 ‘DAA
employees motion to payment and banks to
open DIP accounts
Telephone and email Kraft Troyer regarding 0.20 60.06 DAA
COD delivery

Sep-20-19 Review revised cash collateral order, email 0.30 90.00 DAA
chent same
Email Pitts with proposed cash collateral 0,30 90.00 DAA
order, email client same
Emails Deana and accountant regarding bills to 0.20 ~ 60.00 DAA
payment and bank account set up
Telephone client regarding cash collateral, 0.AG 120.00 — DAA

inventory reporting

 

 
Case 19-40699-lkg Doc92 Filed 01/31/20 Page 27 of 61

 

 

uneranetadVOICE # Sample Page—3 7 Becember 2-919—=----—-—---—- | —
Sep-23-19 Conference with client cash collateral and 0.30 90.00 ' DAA
operations
Draft Motion suggestions of bankruptcy (4) . G48 120.00 DAA
Draft portion of cash collateral order notices 0.70 210.00 DAA
and attomeys ,cmail parties
Email from and to Pitts regarding cash 0.20 60.00 DAA
collateral order and changes
Emails from Pitts and to client with revisions 0.30 ~ 90.00 DAA
to cash collateral order, review same
Letter from Vaughn CNB attorney regarding 0.10 30.00 DAA
cash collateral and payment employees
Telephone and emails Trevor regarding 0.30 90.00 - DAA
inventory report, opening bank accounts and
operations, court
cee SOP 2419 Emails client regarding new bank accounts. O10... = 30.00... DAA...

Emails from Vaughn and Hewson authorizing 0.20 60.00 DAA
cash collateral order
Telephone attorney Hewson regarding cash | 0.20 60.00 DAA
collateral order and need to be in court

Sep-25-19 Court appearance for cash collateral, payment 0.50 150.00 DAA
employees
Email to Pitts with cash collateral revisions by 0.20 60.00 DAA
Skaggs and judge's comments
‘Telephone Shaw UST regarding opening bank 0.40 120.00 DAA
account and DIP meeting
Travel Benton 1.00 300.00. DAA

Sep-26-19 Email from client with collectors email, email 0.20 60.00 DAA

collector filing and stay in effect

Telephone and email Deana regarding opening 0.20 60.00 DAA
bank accounts and filed schedules and date

Sep-27-19 Work on motion to hire attorney 0.46 120.00 © DAA

 

 

 

 

 
Case 19-40699-lkg Doc92 Filed 01/31/20 Page 28 of 61

 

 

 

Invoice #: Sample Page 4 cnn December 2, DOV elec fore
Email from and to client regarding pension 0.20 60.00. DAA
fond lawsuit ;

Telephone attorney Salmon regarding pension 0.20 60.00 DAA
fund claim and reason for dispute
Telephone from client regarding setting up 0.20 60.00 DAA
bank accounts

Sep-30-19 Draft Motion and order remove employees 1.00 300.00 DAA |
from matrix
Work on motion to hire brokers 080 240.00 DAA
Email Pitts revised cash collateral, review and 0.70 210.00 DAA

email changes, review and email Skages UST,
revise agreement via emails with Pitts

Telephone Coelho regarding grocery store 0.20 60.00 DAA

 

 

liquidation specialist
_ Telephone attorney reed regarding rejectreal 0.20... 60,00). DAA
" property lease

Oct-01-19 Email Skaggs revised cash collateral order 0.16 30.00 DAA
Email from potential brooker/advisor 0.30 90.00 DAA
Email client potential broker : 0.10, 30.00 DAA
Telephone client regarding bills to payment 0.30 $0.00 DAA
Deana

Oct-02-19 Letter to attorney Weubbler Excel regarding 9.20 60.00 DAA
filing chapter 11 :
Telephone client regarding vendor payments 0.20 60.00 DAA
and notices to creditors

Oct-03-19 Email from and to reed regarding possible 0.20 ° 60.00 DAA
class action Moran Foods, Marion store lease

Oct-04-19 prepare schedule of salary for client review 0.30 | $0.00 DAA

Oct-08-19 _ Work on providing weekly reports, emails. 0.60 180.00 DAA
clients Pitts with partial reports
Email from and to Pitts cash collateral order 0.20 60.00 DAA

and weekly reports
__Invoice #: Sa

Oct-09-19

Oct-15-19

Oct-16-19

Oct-17-19

Case 19-40699-Ikg Doc92 Filed 01/31/20 Page 29 of 61

Email Deanna questions on DIP report 0.10 3000 DAA
Telephone client regarding operions, weekly 0.36 90.00 DAA
reports and sale progress

Conference with client telephone conference 2.00 600.00 - DAA
with Shaw UST DIP compliance conference

Review and compile DIP report, email UST 0.40 120.00 DAA
Amend Bankruptcy schedules 0.30 90.00. DAA
Email client signed DIP reports 0.10 30.00 DAA
Telephone accountant Franklin regarding 0,30 90.00 DAA
weekly reports

Emails from client with weekly report 0.40 - 120.00 DAA
Email from Pitts and to client regarding = 0.30 90,00 DAA

- summarizing: weekly reports”

Email from and to attorney Walden for local 0.10 30.00 DAA
newspaper with 20k pre-petition debt

Emailfrom Pitts regarding priority of security 9.20 60.60 DAA
interest in cash collateral with security
documents versus CNB blanket lien

Email Shaw UST certificates of insurance 0.10 30.00 DAA
Telephone from client question on bill 0.10 30.00 DAA
Email client regarding potential sale of stores 0.10 30.00 DAA
Telephone client regarding service contract, 0.20 66.00 DAA
need to amend schedules

Telephone from Wellman Associated Hotel 0.20 60.66 DAA
Grocers regarding potential sale of three open

stores

Work on motion fo retain business broker, call 0.30 90.00 DAA
Hyhill oO

Amend Bankruptcy schedules executory 0.40 120.00. DAA

contracts

Sample Page 5. Decemiber.2,.2019 oc necceecoend on

 

 

 

 
_.__ Invoice #...

Oct-21-19

— Oct-22-19

Oct-23-19

Case 19-40699-Ikg Doc 92 Filed 01/31/20 | Page 30 of 61

 

 

Emails client regarding potential sale of 3 0.20 60.00 DAA
stores
Emails client regarding USA Today request 0.10 30.00 | DAA
Email from potential post petition financing 0.10 30.00 DAA
source, email client same ‘

Review proposed cash collateral order, email 0.40 120.06 DAA
client and accountant same

Review weekly reporis 0.20 60.00 DAA
_Emails client regarding CNB inquiry on auto 0.10 30,00 DAA
pay
Review weekly reports and corrections, emails 0.40 120.00 DAA
Supervalu with reports.

Work on cash collateral order, circulate 6.50 150.06 DAA

acceptances

Emails from potential buyers, email client 0.20 60.00 DAA
same

Email potential buyer of stores 0.20 60.00 DAA
Telephone Court twice regarding cash 0.10 30.00 DAA
collateral hearing

Telephone from plaintiff PI attorney regarding 0.20 60.00 DAA
relief from stay insurance

Emails from and to client regarding potential 0.20 60.60 DAA
store sale

Emails client and prospective 0.30 | 90.00 DAA
purchasers/broker regarding possible sales (2

parties)

Telephone potential purchaser 0,20 60.00 DAA
Telephone law clerk régarding hearing on cash 0.10 30.00 DAA
collateral

| Telephone client regarding checks and creditor 0.30 90.00 DAA

mecting, email clients

 

 

 

 
 

 

 

 

Case 19-40699-Ikg Doc 92. Filed 01/31/20 Page 31 of 61
Invoice #: Sample Page._7 , December-25-2019 nnn men bo
Telephone attorney Pitts regarding potential 0.10 30.06 DAA
sale ,
Telephone attomey Webb regarding personal 0.20 ' 60.00 DAA
injury trial - .
~ Oct-25-19 Telephone conference with client and Julie 0.40 120.00 DAA
Webb personal injury relief
Draft objection to relief from stay after review _ 0.70 210.00 DAA
and call court
Emails regarding relief and phone attorney 0.30 90,00 DAA
regarding limited objection
Oct-28-19 Conference with attorney Webb, telephonic 0.50 15 0.00 DAA
court hearing relief from stay personal i injury
Draft Motion and order approve interim 0.50 150.00 DAA
compensation
Emails client regarding creditor meeting 020 60.00 DAA
Telephone client regarding Lawrenceville keys 0.30 90.00 DAA
and creditor meeting, operations
Telephone attorney Stout lawrenceville lease 6.20 60.00 DAA
Oct-29-19 Review weekly reports and email to recipients 0.40 120.06 DAA
Oct-30-19 Telephone conference with Pitts and Vaughn 0.60 180.00 DAA
regarding reports, progress on sales and misc
Review monthly report 0.30 90.00 - DAA
Work on monthly report with paralegal for 0.30 90.00 DAA

filing court/bank statements detailed reports to
attomeys of record

 

Creditor meeting 1.40 420.00 DAA
Email attorney Pitts and Vaughn sample 0.10 30.00 DAA

interim draw report

memorandum to client regarding creditor 0.30 90.00 DAA

meeting ; .

Telephone from Hewson regarding 0.20 60.00 DAA

administration expense for product supplied

 
Case 19-40699-Ikg Doc 92 Filed 01/31/20 Page 32 of 61

 

 

 

 

Invoice #: Sample Page 8 : December-2, QVY pean caeeeee
Travel Benton 1.00. 300.00 DAA
Email to Mark Skaggs with September 2019 0.20 19.00 PA
monthly operating report, oe
“Oct-31-19 Amend Banlauptcy schedules 0.40 "120,00" DAA
Email from client with corrections on sofa 0.10 30.00 DAA
Email client memo and notes from creditor 0.20 60.00 DAA
meeting documents to provide - ,
Email from UST Shaw and to client, 610 = - 30,00 DAA
accountant monthly report format -
Nov-04-19 Review admisinistrative expense request and 0.30 — 90.00 _ DAA
email client for review
Review weekly reports, email recipients 0.40 126.60 DAA
_ Email regarding DIP financing, email client. ..0.20. 0. 60.00.00. DAB ccocee
same
Nov-06-19 Review bank statements, email client 0.30 90.00 DAA
Email to client with Amended SOFA 0.20 19.00 PA
Nov-67-19 Email from Skaggs to client and accountant, 0.30 96.00 DAA
review balance sheet regarding notes
receivable
Telephone accountant regarding Enterprize 0.20 60.00 DAA
note receivable
Nov-08-19 Revise motion io reject leases 0.40 120.00 — DAA
Amend Bankruptcy schedules add note 0.40 120.00 DAA
receivable:
Nov-12-19 Research CNB refinance packape, email UST 0.40 120.00 DAA
Pitts Vanghn client regarding amending
schedules note receivable
Review objection to interim fee payment 0.40 120.00 . DAA

 

procedures, email from pITTS REGARDING
SAME, EMAIL CLIENT ACCOUNTANT
OBJECTION

 

 
“Case 19-40699-Ikg Doc 92 Filed 01/31/20 Page 33 of 61

 

 

 

 

 

. _. ANVOICE. #:........... Sample Page..9 . December 2;2019-—--—--—-—- “| _
Amend Bankruptcy schedules 930, 90.00 DAA
Emails client addition to motion to reject 0.20 60.00 DAA
Email to client with Amended Schedule A/B 0.20 19.00 PA
and G
Nov-14-19 ‘Telephone conference with client regarding 0.80 240.00 DAA
operations, prospects -
Telephone conference with Pitts regarding 0.50 150.00 DAA
case, operations and note receivable
Revise weekly reports email recipients 0.30 90.00 DAA
Draft Order interim professional fees, email 0.40 120,06 DAA
Pitts client accountant same
Email Pitts regarding objection to interim 0.10 30.00 DAA
procedure
Nov-15-19 Emails and telephone attorneys for Supervalu 0.70 210.00 DAA
regarding agreed order for interim
compensation
Nov-18-19 Review monthly report, emaii client questions 0.40 120.00 DAA
on report
Email from client with signed amended 0.10 30,00 DAA
schedules
Nov-20-19 Review weekly reports, email recipients 0.40 120.60 DAA
Nov-21-19 Review documents provided by client. 0.30 90.00 DAA
Tequested by Skaggs, email Skages
Emails client regarding property taxes question 0.20 60.00 DAA
trom bank
Emails accountant monthly report and acerued 0.40 120.00 DAA

 

real estate taxes on leases

Totals . 45.60 $13,557.00

DISBURSEMENTS -
Case 19-40699-Ikg Doc 92 Filed 01/31/20 Page 34 of 61

 

Antonik Law Offices
PO Box 594
3405 Broadway
Mt. Vernon, IL 62864 .
Ph:618-244-5739 Fax:618-244-9633
Borowiak IGA
Attention:

RE: chapter 11 billing

DATE DESCRIPTION

Nov-22-19 Telephone conference with client cash
collateral and Supervau, possible plan

Work on interim compensation pleading

Emails from Skaggs and to and from client
insider transactions

Email from client and to Skaggs regarding
insider loan documentation

Letter from Pitts regarding cash collateral,
email client same

Nov-25-19 Emails accountant regarding monthly report

prepare interim accountant fee application
email accountant for approval

Nov-26-19 Telephone conference with Pitts and Vaughn
regarding cash collateral and concerns.

Review corrected monthly report
Review weekly reports and email all parties

Revise interim fee draws attorey accountant

HOURS

0.70

0.40

0.10

0.10

0.20

0.30

0.60

0.50

0.20

0.30

0.30

January 28, 2020.

File #:
Inv #:

AMOUNT

210.00

120.00

30.00

30.00

60.00

90.00

180.00

150.00

60.00

90.00

90.00

Borowiak11
Sample

LAWYER

DAA

DAA

DAA
DAA
DAA

DAA

DAA
DAA

DAA
DAA

DAA

 

 
Case 19-40699-Ikg Doc 92 Filed 01/31/20 Page 35 of 61

 

 

Invoice #: Sample — “Page 2 January 28, 2020
Emails Pitts Vaughn regarding cash collateral 0.10 30.00 DAA
call
Emails client adding omitted creditors 0.20 60.00 DAA
Telephone accountant regarding cash flows 0.20 60.00 _ DAA
and projections for stores to keep
Telephone client regarding operations and 0.30 90.00 DAA
pre-pay turkey delivery

Nov-27-19 Email Skaggs interim compensation, work on 0.50 150.00 DAA
compliance

Dec-02-19 Work on accountant's interim fee 0.50 150.00 DAA
Work on fee application billing procedures and 1.80 540.00 DAA
categories
Emails client regarding additional creditor to 0.20 60.00 DAA
add
Telephone accountant concern for work being 0.30 90.00 DAA
performed
Telephone from creditor plummer regarding 0.30 90.00 DAA
claim and filing

Dec-03-19 Review weekly reports, distribute emails 0.30 90.00 DAA

Dec-04-19 Telephone conference with Vaughn and Pitts 0.80 240.00 DAA
regarding cash collateral and adequate
protection
Review cash flow review and projections 0.20 60.00 DAA
Work on schedule amendments with paralegal 0.20 60.00 DAA
Telephone chent regarding operations, 0.50 150.00 DAA

liquidate equipment

Telephone client regarding results of telephone 0.30 90.00 © DAA
conference with bank and Supervaiu .

Dec-05-19 Emails accountant and client regarding 0.20 60.00 DAA
breakdown of insurance costs for cash flow
projections

 
 

 

oe Case 19-40699-lkg Doc92 _ Filed 01/31/20 Page 36 of 61
Invoice #: Sample Page 3 January 28, 2020

Finalize interim compensation requests and - 0.30 90.00 | DAA
email UST Skaggs

Dec-06-19 Email Deanna questions on invoices received 0.20 60.00 DAA
Telephone broker prospective sale and motion 0.30 . 90.00 DAA
tohire
Telephone attorney hewson regarding cash 0.20 60.00 DAA

collateral hearing .

Dec-09-19 » Emails from Pitts and Vaughn regarding cash 0.20 60.00 DAA
collateral issues 4 emails

Dec-10-19 Telephone conference with Pitts, Hewson, 0.70 210.00 DAA
Vaughn cash collateral, adequate protection,
closing Mt Carmel

Review proposed cash collateral order with 0.50 150.00 DAA

 

 

changes, email client
Telephone client regarding cash collateral 0.30 90.00 DAA
proposed changes, concerns, two calls
Telephone client regarding adequate 0.30 | 90.00 DAA
protection, closing procedures and time line,
email Vaughn Pitss Hewson same
Dec-11-19 Court appearance for reject leases and cash 1.00 300.00 DAA
collateral
Review weekly reports, email! recipients 0.30 90.00 DAA
Review monthly report . 0.30 90.00 DAA
Travel Benton 1.00 300.00 DAA
Dec-12-19 Review proposed cash collateral order, review 0.40 120.00 DAA

comment and email client same for review

Email to Mark Skaggs with copy of November 0.20 19.00 PA
2019 monthly operating report

Dec-13-19 Email UST Shaw, emails client, email Shaw 0.40 120.00 DAA
answer to questions on monthly report

Dec-16-19 Emails Pitts and client regarding changes in 0.50 150.00 | DAA
proposed cash collateral order
. Case 19-40699-lkg Doc 92 Filed 01/31/20

Page 37 of 61

 

Invoice #: Sample Page 4 ‘January 28, 2020
Emails client regarding disputes with energy 0.20 * 60.00 DAA
bills

Dec-17-19 Review revised cash collateral order, emails 0.40 120.00 DAA
clients
Review weekly report, email recipients 0.30 ~ 90.00 DAA
Email attorneys signature requests on agreed 0.10 30.00 DAA.
order
Emails client regarding plan scenarios and 0.10 30.00 DAA
questions

Dec-20-19 Email Pitts and to client regarding inventory 0.16 30.00 DAA

results

Email client authority to payment interim fees 0.10 30.00 DAA
Telephone real estate broker changes in real 0.20 60.00 DAA
estate sales contract based on store closing
Telephone attorney Reed regarding plan 0.40 120.00 DAA
outlook as to debt repayment, personal
guarantees

Dec-23-19 Review application for administrative expense 0.40 120.00 DAA
Gordon Foods, review and email client

Dec-30-19 Review weekly reports, email same 0.30 90.00 DAA
Review application for administrative 0.30 90.00 DAA
expenses, Gordon Foods, emails client same
Email secured creditors regarding liquidating 0.10 30.00 DAA
equipment
Telephone client regarding sale of equipment 0.20 60.00 DAA

Jan-02-20 Review weekly report 0.30 90.00 DAA
Emails Pitts regarding new law firm and Mt 0.20 60.00 DAA
Carmel inventory

Jan-03-20 Emails pitts and client regarding inventory 0.20 60.00 ' DAA
Telephone proposed auction company 0.40 ~ 120.00 DAA

regarding sale

 

 
Case 19-40699-Ikg Doc 92 Filed 01/31/20

Page 38 of 61

 

Invoice #: Sample Page 5 J anuary 28, 2020

Jan-07-20 Review proposed auction contracts, email 0.40 120.00 DAA
client regarding same
Emails client deana regarding UST fees 0.10 30.00 DAA
Email from Reed regarding meeting creditors 0.10 30.00 DAA
personal guarantees, status of chapter 11 _

Jan-08-20 Review weekly reporis, email recipients 0.30 90.00 DAA

Jan-10-20 Work on motion to hire auctioneer, prepare 1.00 300.00 DAA
affidavit draft for auctioneer
Email Pitts and email client question on 0.20 60.00 DAA
operating reports

Jan-14-20 Review weekly report, email recipients 0.30 90.00 DAA
Draft Motion extend time to file plan 0.80 240.00 DAA
Draft Motion and order retain auctioneer 0.30 90.00 DAA

Jan-15-20 Review monthly report 0.30 90.00 DAA
Revise motion hire auctioneer, prepare order 0.20 60.00 DAA
Email from and to Reed regarding lease 0.20 60.00 DAA
payments on mortgaged ground
Telephone attorney Vaughn regarding 0.20 60.00 DAA
operations
Email to Mark Skaggs with copy of December 0.20 19.00 PA
2019 monthly operating report

Jan-17-20 Emails from and to Skaggs regarding 0.20 60.00 DAA
percentage fee on auction company

Jan-21-20 _ Emails Skaggs and client regarding factors to 0.30 90.00 DAA
choose Taylor auction
Emails Pitts and client Vaughn, cash collateral, 0.20 60.00 DAA
email client same

Jan-22-20 Review emails from accountant with charts on 0.50 150.00 DAA

gross inventory projections

 

 
Invoice #:

Case 19-40699-lkg Doc92_ Filed 01/31/20

Page 39 of 61

 

Sample Page 6 - January 28, 2020
Telephone client regarding inventory 0.20 60.00 DAA
discussion with accountants

Jan-23-20 Telephone conference with two accountants, 1.30 390.00 DAA
client regarding projections, inventory, cash
collateral
Review weekly report, email 0.30 90.00 DAA
Review three financials per store for last 0.20 60.00 DAA ©
trimester 2019
Review UST quarterly fee, calculate, email 0.30 90.00 DAA
client
Emails accountants regarding conference call 0.10 30.00 DAA
Email pitts regarding cash collateral telephone 0.10 30.00 DAA
conference
Telephone Deanna question on UST quarterly 0.20 60.00 DAA
fee

Jan-24-20 Telephone conference with Pitts and Hewson 0.50 150.00 DAA
cash collateral, new order, issues to resolve
Emails Pitts trimester financials by store, 0.30 90.00 DAA

_ explanation as to financials
Emails client and bookkeeper regarding 0.20 60.00 DAA
quarterly fee

Jan-25-20 Emails Hewson regarding appearance at cash 0.10 30.00 DAA
collateral hearing —

Jan-27-20 Court appearance for cash collateral 0.70 210.00 DAA
Review proposed cash collateral order, email 0.30 90.00 DAA
chent same for approval
Emails Direct Energy attorney, client call 0.30 90.00 DAA
client regarding post petition balance and
billing /payment applications
Telephone Bailis Your Choice Energy 0.20 60.00 DAA
regarding billing dispute with Direct energy
Travel Benton 1.00 300.00 DAA

 

 
Case 19-40699-lkg _ Doc 92. Filed 01/31/20 Page A0 of 61

 

Antonik Law Offices
PO Box 594
3405 Broadway
. Mt. Vernon, IL 62864 .
Ph:618-244-5739 Fax:618-244-9633
Borowiak . - January 30, 2020
File #: Borowtaki

Attention: Inv #: 85727
RE: Petition, schuedules, SOFA
DATE | DESCRIPTION . HOURS AMOUNT LAWYER
Sep-17-19 Emails client with filed schedules 0.10 30.00 DAA
Oct-09-19 Amend Bankruptcy schedules 0.30 90.00 DAA
Oct-16-19 Telephone client regarding service contract, 0.20 60.00 DAA

need to amend schedules
Oct-17-19 Amend Bankruptcy schedules executory 0.40 (120.00 DAA

contracts
Oct-31-19 | Amend Bankruptcy schedules . 0.40 120.00 DAA

Email from client with corrections on sofa 0.10 30.00 DAA
Nov-06-19 Email to client with Amended SOFA 0.20 19.00 PA
Nov-08-19 Amend Bankruptcy schedules add note 0.40 120.00 DAA

receivable
Nov-12-19 Amend Bankruptcy schedules 0.30 90.00 DAA

Email to client with Amended Schedule A/B 0.20 19.00 PA

and G
Nov-18-19 Email from client with signed amended 0.10 30.00 DAA

schedules

 
Case 19- 40699-|kg Doc 92. Filed 01/31/20

Page 41 of 61

 

Invoice #: 85727 | Page 2 January 30,2020

Nov-21-19 Review documents provided by client 0.30 90.00 DAA
requested by Skaggs, email Skaggs

Nov-26-19 Emails client adding omitted creditors 0.20 - 60.00 DAA

Dec-02-19 Emails client regarding additional creditor to 0.20 60.00 DAA
add
Telephone from creditor plummer regarding 0.30 90.00 DAA
claim and filing

Dec-04-19 Work on schedule amendments with paralegal 0.20 60.00 DAA

Jan-23-20 Review weekly report, email 0.30 90.00 DAA
Totals 4.20 $1,178.00
Total Fee & Disbursements $1,178.00
Balance Now Due $1,178.00

TAX ID Number XX-XXXXXXX

 
Case 19-40699-lkg Doc 92 Filed 01/31/20 Page 42 of 61

 

 

 

Antonik Law Offices —
PO Box 594
3405 Broadway
Mt. Vernon, IL 62864 .
Ph:618-244-5739 Fax:618-244-9633
Borowiak | - January 30, 2020
. File #: borowiak2
Attention: , Inv #: 85728
RE: DIP duties, reports documents
DATE DESCRIPTION HOURS AMOUNT LAWYER
Sep-18-19 Telephone from deana regarding new bank 0.10 30.00 DAA
account locations
Sep-19-19 Emails accountant, Deana regarding 0.20 60.00 DAA
segregating pre-petition and post payables,
client regarding question on Lewis bakeries
request for a security deposit
Email from Megan regarding UST guidelines, 0.30 90.00 DAA
review, email clients check new banks
Telephone and emails client regarding serve 0.10 30.00 DAA
employees motion to payment and banks to
open DIP accounts
Sep-20-19 Emails Deana and accountant regarding bills to 0.20 60.00 DAA
payment and bank account set up
Sep-24-19 Emails client regarding new bank accounts 0.10 30.00 DAA
Sep-25-19 Telephone Shaw UST regarding opening bank 0.40 120.00 — DAA
account and DIP meeting
Sep-26-19 Telephone and email Deana regarding opening 0.20 60.00 DAA
bank accounts and filed schedules and date
Sep-27-19 Telephone from client regarding setting up 0.20 60.00 DAA

bank accounts
Case 19-40699-Ikg Doc 92 Filed 01/31/20

Page 43 of 61

 

Invoice #: 85728 . Page 2- January 30, 2020

Oct-01-19 _ Telephone client regarding bills to payment - 0.30 96.00 DAA
Deana

Oct-02-19 Telephone client regarding vendor payments 0.20 60.00 DAA
and notices to creditors

Oct-04-19 prepare schedule of salary for client review 0.30 90.00 DAA

Oct-08-19 Email Deanna questions on DIP report 0.10 30.00 DAA

Oct-09-19 Conference with client telephone conference 2.00 600.00 DAA |
with Shaw UST DIP compliance conference
Review and compile DIP report, email UST 0.40 120.00 DAA
Email client signed DIP reports 0.10 30.00 DAA
Telephone accountant Franklin regarding 0.30 90.00 DAA
weekly reports

Oct-15-19 Emails from client with weekly report 0.40 120.00 DAA
Emaii Shaw UST certificates of insurance - 0.10 30.00 DAA

Oct-21-19 Review weekly reports 0.20 60.00 DAA
Emails chent regarding CNB inquiry on auto 0.10 30.00 DAA
pay

Oct-22-19 Review weekly reports and corrections, emails 0.40 120.00 DAA
Supervalu with reports

Oct-23-19 Telephone client regarding checks and creditor 0.30 90.00 DAA
meeting, email clients

Oct-28-19 Emails client regarding creditor meeting 0.20 60.00 DAA

Oct-29-19 Review weekly reports and email to recipients 0.40 120.00 DAA

Oct-30-19 Review monthly report 0.30 90.00 DAA
Work on monthly report with paralegal for 0.30 90.00 DAA
filing court/bank statements detailed reports to
attorneys of record
Creditor meeting 1.40 420.00 DAA

 

 

 
Case 19-40699-Ikg Doc 92 Filed 01/31/20

Page 44 of 61

 

Invoice #: 85728 . Page 3 January 30, 2020
memorandum to client regarding creditor 0.30 90.00 DAA
' Tneeting
Email to Mark Skaggs with September 2019 0.20 . 19.00 PA
monthly operating report
Oct-31-19 Email client memo and notes from creditor 0.20 60.00 DAA
meeting documents to provide
Email from UST Shaw and to client, 0.10 30.00 © DAA
accountant monthly report format
Nov-04-19 ' Review weekly reports, email recipients 0.40 120.00 DAA
Nov-06-19 Review bank statements, email client 0.30 © 90.00 DAA
_ Nov-07-19 Email from Skaggs to client and accountant, 0.30 90.00 DAA
review balance sheet regarding notes
receivable
Telephone accountant regarding Enterprize | 0.20 60.00 DAA
note receivable
Nov-14-19 Revise weekly reports email recipients 0.30 90.00 DAA
Nov-18-19 Review monthly report, email client questions . 0.40 120.00 DAA
on report
Nov-20-19. Review weekly reports, email recipients 0.40 120.00 DAA
Nov-21-19 Emails accountant monthly report and accrued 0.40 120.00 DAA
real estate taxes on leases
Nov-22-19 Emails from Skaggs and to and from client 0.10 30.00 DAA
insider transactions
Email from client and to Skaggs regarding 0.10 30.00 DAA
insider loan documentation
Nov-25-19 Emails accountant regarding monthly report 0.30 90.00 DAA
Nov-26-19 Review corrected monthly report 0.20 60.00 DAA
Review weekly reports and email all parties 0.30 90.00 DAA
Dec-03-19 Review weekly reports, distribute emails 0.30 90.00 DAA
Dec-06-19 Email Deanna questions on invoices received 0.20 60.00 DAA

 

 

 
Case 19-40699-Ikg Doc 92 Filed 01/31/20 Page 45 of 61

 

Total Fee & Disbursements

Invoice #: 85728 Page 4 January 30, 2020
Dec-11-19 Review weekly reports, email recipients 0.30 90.00 DAA
_ Review monthly report 0.30 90.00 | DAA
Dec-12-19 Email to Matk Skaggs with copy of November 0.20 19.00 PA
2019 monthly operating report
Dec-13-19 Email UST Shaw, emails client, email Shaw 0.40 120.00 DAA
answer to questions on monthly report
Dec-17-19 Review weekly report, email recipients 0.30 90.00 DAA
Dec-30-19 Review weekly reports, email same 0.30 90.00. DAA
Jan-02-20 Review weekly report 0.30 90.00 DAA
Jan-07-20 Emails client deana regarding UST fees 0.10 30.00 DAA
Jan-08-20 Review weekly reports, email recipients 0.30 90.00 DAA
Jan-10-20 Email Pitts and email client question on 0.20 60.00 DAA
operating reports
Jan-14-20 Review weekly report, email recipients 0.30 90.00 “DAA
Jan-15-20 Review monthly report 0.30 90.00 DAA
Email to Mark Skaggs with copy of December 0.20 19.00 PA
2019 monthly operating report
Jan-23-20 Review UST quarterly fee, calculate, email 0.30 90.00 DAA
client
Telephone Deanna question on UST quarterly 0.20 60.00 DAA
fee
Jan-24-20 Emails client and bookkeeper regarding 0.20 60.00 DAA
quarterly fee
Totals 18.80 $5,517.00

$5,517.00

 

 
- Case 19-40699-Ikg Doc 92 - Filed 01/31/20 Page 46 of 61
Invoice #: 85728 Page 5 oo January 30, 2020

 

 

Balance Now Due . $5,517.00

TAX ID Number XX-XXXXXXX —

 

 
Case 19-40699-Ikg Doc 92 Filed 01/31/20 Page 47 of 61

 

Borowiak

Attention:

RE:

DATE

Sep-17-19

Sep-18-19

Antonik Law Offices
PO Box 594
3405 Broadway
Mt. Vernon, IL 62864

Ph:618-244-5739 _ Fax:618-244-9633

secured debt;cash collateral,leases

DESCRIPTION

Work on motion reject leasees

Email from Pitts with subordination agreement
inventory CNB, review same

_ Email attorney Pitts Supervalu bankruptcy

schedules

Revise motion to use cash collateral and pay
employees, email client for review

Revise motions to payment employees, use
cash collateral, draft proposed orders

Draft notices hearing cash collateral and
payment employees

Email attorney Pitts supervalu 4 month budget

Email s Vaughn and Pitts motions cash
collateral and payment employees

Telephone client regarding motion to use cash
collateral and motion to payment employees

Telephone attorney Vau ghn CNB regarding
filing forecast of future |

January 30, 2020
File #: borowiak3
Inv #: 85729

HOURS AMOUNT LAWYER

0.50 150.00 DAA
0.20 60.00 DAA
0.10 30.00 DAA
0.70 210.00 DAA
0.50 150.00 DAA
0.40 120.00 DAA
0.10 30.00 DAA
0.10 30.00 DAA
0.20 60.00 = DAA
0.30 90.00 — DAA

 

 

 
Case 19-40699-Ikg Doc 92. Filed 01/31/20

Page 48 of 61

 

Invoice #: Page 2 January 30, 2020

Sep-20-19 Review revised cash collateral order, email 0.30 90.00 DAA

client same ,
Email Pitts with proposed cash collateral 0.30 90.00 DAA

order, email client same
Telephone client regarding cash collateral, 0.40 120.00 DAA
inventory reporting

Sep-23-19 Conference with client cash collateral and 0.30 90.00 DAA
operations .
Draft portion of cash collateral order notices 0.70 210.00 DAA |
and attorneys ,email parties
Email from and to Pitts regarding cash 0.20 60.00 DAA

- collateral order and changes

Emails from Pitts and to client with revisions 0.30 90.00 DAA
to cash collateral order, review same
Letter from Vaughn CNB attorney regarding 0.10 30.00 | DAA
cash collateral and payment employees

Sep-24-19 Emails from Vaughn and Hewson authorizing 0.20 60.00 DAA
cash collateral order
Telephone attorney Hewson regarding cash 0.20 60.00 DAA
collateral order and need to be in court

Sep-25-19 Court appearance for cash collateral, payment 0.50 150.00 DAA
employees
Email to Pitts with cash collateral revisions by 0.20 60.00 DAA
Skaggs and judge’s comments

Sep-30-19 Email Pitts revised cash collateral, review and 0.70 210.00 DAA
email changes, review and email Skaggs UST,
revise agreement via emails with Pitts
Telephone attorney reed regarding reject real 0.20 60.00 DAA
property lease

Oct-01-19 Email Skaggs revised cash collateral order 0.10 30.00 DAA

Oct-08-19 Work on providing weekly reports, emails 0.60 180.00 DAA
clients Pitts with partial reports
Email from and to Pitts cash collateral order 0.20 60.00 DAA

and weekly reports

 
Case 19-40699-Ikg Doc 92. Filed 01/31/20

Page 49 of 61

 

regarding cash collateral and concerns

Invoice #: Page 3 January 30, 2020

Oct-15-19 Email from Pitts and to client regarding 0.30 90.00 DAA
summarizing weekly reports
Emailfrom Pitts regarding priority of security 0.20 60.00 DAA
interest in cash collateral with security
documents versus CNB blanket lien

Oct-21-19 Review proposed cash collateral order, email 0.40 120.00 DAA
client and accountant same

Oct-22-19 Work on cash collateral order, circulate 0.50 150.00 DAA

, acceptances

Telephone Court twice regarding cash 0.10 30.00 DAA
collateral hearing

Oct-23-19 Telephone law clerk regarding hearing on cash 0.10 30.00 DAA
collateral
Telephone attorney Pitts regarding potential 0.10 30.00 DAA
sale

Oct-28-19 Telephone client regarding Lawrenceville keys 0.30 90.00 DAA
and creditor meeting, operations
Telephone attorney Stout lawrencville lease 0.20 60.00 DAA

Oct-30-19 Telephone conference with Pitts and Vaughn 0.60 180.00 DAA
regarding reports, progress on sales and misc

Nov-08-19 Revise motion to reject leases 0.40 120,00 DAA

Nov-12-19 Research CNB refinance package, email UST 0.40 126.00 DAA
Pitts Vaughn client regarding amending
schedules note receivable
Emails client addition to motion to reject 0.20 60.00 DAA
leases

Nov-14-19 Telephone conference with Pitts regarding 0.50 150.00 DAA
case, operations and note receivable

Nov-21-19 Emails client regarding property taxes question 0.20 60.00 DAA
from bank

Nov-22-19 Letter from Pitts regarding cash collateral, 0.20 60.00 DAA
email client same

Nov-26-19 Telephone conference with Pitts and Vaughn 0.50 150.00 DAA

 

 
Case 19-40699-Ikg Doc 92 Filed 01/31/20 Page 50 of 61

 

Invoice #: 85729 Page 4 January 30, 2020
Emails Pitts Vaughn regarding cash collateral 0.10 30.00 DAA
call

Dec-04-19 Telephone conference with Vaughn and Pitts 0.80 240.00 DAA
regarding cash collateral and adequate
protection
Telephone client regarding results of telephone © -0.30_- 90.00 DAA —

conference with bank and Supervalu

 

Dec-06-19 Telephone attorney hewson regarding cash 0.20 — 60.00 DAA
collateral hearing
Dec-09-19 Emails from Pitts and Vaughn regarding cash 0.20 60.00 DAA
collateral issues 4 emails .
Dec-10-19 _ Telephone conference with Pitts, Hewson, 0.70 210.00 DAA
Vaughn cash collateral, adequate protection,
closing Mt Carmel
Review proposed cash collateral order with 0.50 150.00 DAA

changes, email client

Telephone client regarding cash collateral 0.30 90.00 DAA
proposed changes, concerns, two calls

Telephone client regarding adequate 0.30 90.00 DAA
protection, closing procedures and time line,
email Vaughn Pitss Hewson same

 

Dec-11-19 Court appearance for reject leases and cash 1.00 300.00 DAA
collateral

Dec-12-19 Review proposed cash collateral order, review 0.40 120.00 DAA
comment and email client same for review

Dec-16-19 Emails Pitts and client regarding changes in 0.50 150,00 DAA
proposed cash collateral order

Dec-17-19 Review revised cash collateral order, emails 0.46 120.00 DAA
clients
Email attomeys signature requests on agreed 0.10 30.00 DAA
order

Dec-20-19 Email Pitts and to client regarding inventory 0.10 30.00 DAA
results .

Dec-30-19 Email secured creditors regarding liquidating © 0.10 30.00 — DAA

equipment
Case 19-40699-Ikg Doc 92 - Filed 01/31/20. Page 51 of 61

 

 

Invoice #: 85729 Page 5 _ January 30, 2020

Telephone client regarding sale of equipment 0.20 60.00 DAA

Jan-02-20 - Emails Pitts regarding new law firmandMt - ~ 0.20 60.00 DAA
Carmel inventory

Jan-03-20 Emails pitts and client regarding inventory 0.20 60.00 DAA

Jan-14-20 Draft Motion and order retain auctioneer ~ 0.30 90.00 DAA

Jan-15-20 Email from and to Reed regarding lease _ 0.20 60.00 DAA
payments on mortgaged ground
Telephone attorney Vaughn regarding 0.20 60.00 DAA
operations

Jan-21-26 Emails Pitts and client Vaughn, cash collateral, 0.20 60.00 DAA
email client same .

Jan-22-20 Telephone client regarding inventory 0.20 60.00 DAA
discussion with accountants

Jan-23-20 Telephone conference with two accountants, 1.30 390.00 DAA
client regarding projections, inventory, cash
collateral
Emails accountants regarding conference call 0.10 30.00 DAA
Email pitts regarding cash collateral telephone 0.10 30.00 DAA
conference

Jan-24-26 Telephone conference with Pitts and Hewson 0.50 150.00 DAA
cash collateral, new order, issues to resolve
Emails Pitts trimester financials by store, 0.30 90.00 DAA
explanation as to financials

Jan-25-20 Emaiis Hewson regarding appearance at cash 0.10 30.00 DAA
collateral hearing

Jan-27-20 Court appearance for cash collateral 0.70 210.00 DAA
Review proposed cash collateral order, email 0.30 90.00 DAA

client same for approval

Totals 24.90 $7,470.00 ©

 

Total Fee & Disbursements / OS $7,476.00
| Case 19-40699-Ikg ‘Doc 92 Filed 01/31/20 Page 52 of 61

 

 

 

Antonik Law Offices

 

 

PO Box 594
3405 Broadway
Mt. Vernon, IL 62864
Ph:618-244-5739 Fax:618-244-9633
Borowiak . January 30, 2020
File #: borowiak4
Attention: Inv #: 85730
RE: operations,misc pleadings general representation
DATE DESCRIPTION - HOURS AMOUNT LAWYER
Sep-17-19 Email attorney Kraft, Troyer with bankruptcy 0.10 | 30.00 DAA
schedules
Email attorney Reed for Trevor bankruptcy 0.10 30.00 DAA
schedules and state court
Sep-18-19 Research Buehler grocery store chapter 11 for 0.50 150.00 DAA
interested buyers
Telephone Deana regarding pre-pay for 0.10 30.00 DAA
Saturday delivery
Telephone from Court regarding hearing dates 0.10 30.00 DAA
Sep-19-19 Review list of utility providers, email client 0.20 60.00 DAA
regarding current providers
Telephone and email Kraft Troyer regarding 0.20 60.00 DAA
COD delivery
Sep-23-19 Draft Motion suggestions of bankruptcy (4) 0.40 120.00 DAA
Telephone and emails Trevor regarding 0.30 90.00 DAA
inventory report, opening bank accounts and
operations, court
Sep-26-19 Email from client with collectors email, email 0,20 60.00 DAA

collector filing and stay in effect

 
Case 19-40699-Ikg Doc 92 Filed 01/31/20

Page 53 of 61

January 30, 2020

 

Invoice #: 85730 Page 2 .

Sep-27-19 Work on motion to hire attorney 0.40 "120.00 DAA
Email from and to client regarding pension 0.20 60.00 DAA
fund iawsuit
Telephone attorney Salmon regarding pension 0.20 60.00 DAA
fund claim and reason for dispute

Sep-30-19 Draft Motion and order remove employees 1.00 300.00 DAA
from matrix
Work on motion to hire brokers 0.80 240.00 DAA
Telephone Coeiho regarding grocery store 0.20 ~ 60.00 DAA
liquidation specialist

Oct-01-19 Email from potential brooker/advisor 0.30 90.00 DAA
Email client potential broker 0.10 30.00 DAA

Oct-02-19 Letter to attorney Weubbler Excel regarding 0.20 60.00 DAA
filing chapter 11

Oct-03-19 Email from and to reed regarding possible 0.20 60.00 DAA
class action Moran Foods, Marion store lease

Oct-08-19 Telephone client regarding operions, weekly 0.30 96.00 DAA

. reports and sale progress

Oct-15-19 Email from and to attorney Walden for local 0.10 30.00 DAA
newspaper with 20k pre-petition debt
Telephone from client question on bill 0.10 30.00 DAA

Oct-16-19 Email client regarding potential sale of stores 0.10 30.00 DAA
Telephone from Wellman Associated Hotel 0.20 60.00 DAA
Grocers regarding potential sale of three open
stores

Oct-17-1 9 Work on motion to retain business broker, call 0.30 90.00 DAA .
Hyhill
Emails client regarding potential sale of 3 0.20 60.00 DAA
stores
Emails client regarding USA Today request 0.10 30.00 DAA

 
Case 19-40699-Ikg Doc 92 Filed 01/31/20

Page 54 of 61

 

Invoice #: 85730 . a Page 3 January 30, 2020
Email! from potential post petition financing — 0.10 30.00 DAA
source, email client same

Oct-22-19 Emails from potential buyers, email client 0.20 60.00 DAA
same
Email potential buyer of stores 0.20 60.00 DAA
Telephone from plaintiff PI attorney regarding 0.20 60.00 DAA
relief from stay insurance

Oct-23-19 Emails from and to client regarding potential 0.20 60.00 DAA
store sale
Emails client and prospective 0.30 90.00 DAA
purchasers/broker regarding possible sales (2
parties)
Telephone potential purchaser 0.20 60.00 DAA
‘Telephone attorney Webb regarding personal 0.20 60.00 . DAA
injury trial

Oct-25-19 Telephone conference with client and Julic 0.40 120.00 DAA
Webb personal injury relief
Draft objection to relief from stay after review 0.70 210.00 DAA
and call court
Emails regarding relief and phone attorney 0.30 90.00 DAA
regarding limited objection

Oct-28-19 Conference with attorney Webb, telephonic 0.50 150.00 DAA
court hearing relief from stay personal injury
Draft Motion and order approve interim 0.50 150.00 DAA
compensation procedures

Oct-30-19 Email attorney Pitts and Vaughn sample 0.10 30.00 DAA
interim draw report
Telephone from Hewson regarding 0.20 60.00 DAA
administration expense for product supplied

Nov-04-19 Review admisinistrative expense request and 0.30 90.00 DAA.
email client for review
Email regarding DIP financing, email client 0.20 © 60.00 DAA

Same

 

 
Case 19-40699-kg Doc 92 Filed 01/31/20 _

Page 55 of 61

 

estate sales contract based on store closing

Invoice #: 85730 Page 4 January 30, 2020

Nov-12-19 . Review objection to interim fee payment 0.40 120.00 DAA
procedures, email from Pitts regarding same,
email client and accountant objection

Nov-14-19 Telephone conference with client regarding 0.80 240.00 DAA

operations, prospects
Drait Order interim professional fees, email 0.40 120.00 DAA
' Pitts client accountant same

Email Pitts regarding objection to interim 0.10 30.00 DAA
procedure

Nov-15-19 Emails and telephone attorneys for Supervalu 0.70 210.00 DAA.

regarding agreed order for interim

compensation

Nov-22-19 Work on interim compensation pleading 0.40 120.00 DAA

Nov-25-19 prepare interim accountant fee application 0.60 180.00 DAA

email accountant for approval

Nov-26-19 Revise interim fee draws attorney accountant 0.30 90.00 DAA
Telephone client regarding operations and 0.30 90.00 DAA
pre-pay turkey delivery

Dec-02-19 Work on fee application billing procedures and 1.80 540.00 DAA
categories
Telephone accountant concern for work being 0.30 90.00 DAA
performed

Dec-04-19 Telephone client regarding operations, 0.50 150.00 DAA

liquidate equipment

Dec-05-19 Finalize interim compensation requests and 0.30 90.00 DAA
email UST Skaggs

Dec-06-19 Telephone broker prospective sale and motion 0.30 90.00 DAA
to hire

Dec-16-19 Emails client regarding disputes with energy 0.20 60.00 DAA

bills

Dec-20-19 Email client authority to payment interim fees 0.10 30.00 DAA |

Telephone real estate broker changes in real 0.20 60.00 DAA

 

 

 
Case 19-40699-lkg Doc 92 Filed 01/31/20 Page 56 of 61 ©

 

 

Invoice #: 85730 . Page 5 January 30, 2020
Dec-23-19 Review application for administrative expense 0.40 © 120.00 ~ DAA
- . Gordon Foods, review and email client

Dec-30-19 Review application for administrative 0.30 90.00 DAA
expenses, Gordon Foods, emails client same

Jan-03-20 Telephone proposed auction company 0.40 120,00 DAA
regarding sale

Jan-07-20 Review proposed auction contracts, email 0.40 120.00 DAA
client regarding same
Email from Reed regarding meeting creditors 0.10 . 30.00 DAA
personal guarantees, status of chapter 11

Jan-10-20 Work on motion to hire auctioneer, prepare 1.00 300.00 DAA

affidavit draft for auctioneer
Jan-15-20 Revise motion hire auctioneer, prepare order 0.20 60.00 DAA
Jan-17-20 Emails from and to Skaggs regarding 0.20 60.00 DAA

percentage fee on auction company

 

Jan-21-20 Emails Skaggs and chent regarding factors to 0.30 90.00 DAA
choose Taylor auction

Jan-27-20 Emails Direct Energy attorney, client call 0.30 90.00 DAA
client regarding post petition balance and .
billing ‘payment applications

Telephone Ballis Your Choice Energy 0.20 60.00 - DAA
regarding billing dispute with Direct energy

Totals 23.50 $7,050.00
Total Fee & Disbursements $7,050.00
Balance Now Due $7,050.00

TAX ID Number 37+-1238643

 
| Case 19-40699-Ikg Doc 92 Filed 01/31/20 Page 57 of 61

 

Antonik Law Offices
PO Box 594
3405 Broadway
Mt. Vernon, IL 62864

Ph:618-244-5739 Fax:618-244-9633
Borowiak | | January 30, 2020
File #: borowiak5
Attention: . ; Inv #: 85731
RE: Plan and disclosure statement
DATE DESCRIPTION . HOURS AMOUNT LAWYER
Nov-22-19 Telephone conference with client cash 0.70 210.00 DAA
collateral and Supervau, possible plan .
Nov-26-19 | Telephone accountant regarding cash flows 0.20 60.00 DAA
and projections for stores to keep
Nov-27-19 Email Skaggs interim compensation, work on 0.50 150.00 DAA
compliance |
Dec-02-19 Work on accountant’s interim fee 0.50 150.00 DAA
Dec-04-19 Review cash flow review and projections 0.20 60.00 DAA
Dec-05-19 Emails accountant and client regarding 0.20 60.00 DAA
breakdown of insurance costs for cash flow
projections
Dec-17-1 9 Emails client regarding plan ‘scenarios and 0.10 30.00 DAA
questions
Dec-20-19 Telephone attorney Reed regarding plan 0.40 120.00 DAA
outlook as to debt repayment, personal
guarantees
Jan-14-20 Draft Motion extend time to file plan 0.80 240.00 DAA
Jan-22-20 ~ Review emails from accountant with charts on 0.50 150.00 DAA

gross inventory projections

 

 
Case 19-40699-Ikg Doc 92 Filed.01/31/20

Invoice #: 85731 . Page 2

Page 58 of 61 |
: January 30, 2020

 

Jan-23-20

Review three financials per store for last
trimester 2019

| Totals

TAX ID Number

Total Fee & Disbursements

Balance Now Due

XX-XXXXXXX

0.20 60.00 | DAA

4.30 $1,290.00
$1,290.00

$1,290.00

 

 
Case 19-40699-Ikg Doc 92. Filed 01/31/20 Page 59 of 61

 

Antonik Law Offices |

PO Box 594
3405 Broadway
‘Mt. Vernon, IL 62864
Ph:618-244-5739 Fax:618-244-9633
Borowiak IGA. January 30, 2020
File #: Borowiak6
Attention: Inv #: 85732
RE: Travel

DATE DESCRIPTION | HOURS AMOUNT LAWYER
Dec-11-19 Travel Benton 1.00 300.00 DAA
Jan-27-20 Travel Benton 1.60 300.00 DAA

Totals | 2.00 $600.00
Total Fee & Disbursements $600.00
| Balance Now Due $600.00

TAX ID Number XX-XXXXXXX

 
Case. 19-40699-Ikg Doc 92 Filed 01/31/20 Page 60 of 61

 

Borowiak IGA

Attention:

Antonik Law Offices
PO Box 594
3405 Broadway
Mt. Vernon, IL 62864

Ph:618-244-5739 Fax:618-244-9633

RE: Cost advanced

DISBURSEMENTS

Sep-18-19

Sep-19-19

Sep-30-19

Oct-17-19

Oct-24-19

Oct-28-19

Costs advanced - Copying and mailing Motion
for Cash Collateral and Motion to Payment
Employees - Copying = 19 x 22 pages x .20 =
$83.60; postage = 19 x .65 = $12.35

Costs advanced - Copying and mailing of
Notice of Hearing on Cash Collateral and
Motion to Payment Employees - Copying = 23
x 4 pages x .20 = $18.40; postage = 23 x .50=
$11.50

Costs advanced - Copying and mailing of
Motion to Limit the Notice Requirements -
Copying = 19 x 5 pages x .20 = $28.50;
postage = 19 x .50= $9.50

Cosis advanced - Copying and mailing of
Schedule of Salary, Motion to Hire Attorney
and Motion to Hire Accountant - Copying = 19
x 17 pages x .20 = $64.60; postage = 19 x .65
= $12.35

Costs advanced - Copying and mailing of
Amended Schedule E/F amd G - Copying = 20
x 8 pages x .20 = $32.00; postage = 20x .50=
$10.00 -
United States Bankruptcy.Court - filing fee -
Amended Schedule E/F

Costs advanced - Copying and mailing of
Notice and Motion to Establish Procedures for
Interim Compensation - Copying = 19 x 9
pages x .20 = $34.20,; postage = 19 x .50=
$9.50

January 30, 2020

File #:
Inv #:

95.95

29.90

28.50

76.95

42.00

31.00

43.70

Borowiak7
85733

 

 
Invoice #:

Case 19-40699-Ikg -Doc 92 Filed 01/31/20
85733 - Page 2

Page 61 of 61

_ January 30, 2020

 

Oct-30-19
Nov-13-19

Nov-19-19

Nov-26-19

Dec-11-19
Jan-15-20

Jan-27-20

TAX ID Number

Mileage to Benton

aCosts advanced - Copying and mailing of
Motion to Reject Unexpired Leases, Amended
A/B, Amended G and Amended SOFA -
Copying = 19 x 30 pages x .20 = $114.00;
postage = 19 x .65=$12.35

Costs advanced - Copying and mailing of
Amended Schedule A/B and Amended
Schedule G - Copying = 19 x 14 pages x .20=
$53.20; postage = 19 x .65 = $12.35

Costs advanced - Copying and mailing of
Attorney Fee Statement One and Accountant
Fee Statement One Interim - Copying = 18 x
18 pages x .20 = $64.80; postage = 18 x .65 =
$11.70

Mileage to Benton

Costs advanced - Copying and mailing of
Motion for Extension of Time to file Plan and
Disclosure Statement and Extension of
Exclusivity Period and Application to Hire
Auctioneer - Copying = 190 x 12 pages x .20 =
$456.00; postage = 190 x .50 = $95.00
Mileage to Benton

Totals
Total Fee & Disbursements

Balance Now Due

XX-XXXXXXX

30.42

126.35

65.55

76.50

30.42
351.00

30.42

$1,258.66

$1,258.66

$1,258.66

 
